De Haven, J.—
This is an application for a writ of certiorari to annul a judgment entered by the superior court of Lassen County, in a certain action pending in that court on appeal from the judgment of a justice of the peace of that county.
The application must be denied. The superior court committed a very grave error in striking out the answer of petitioner filed in that action, and in rendering judgment against him without any further trial, and as if he was in default. But the motion asking the court for such order and judgment was regularly submitted to it, and was clearly within its jurisdiction to decide, and this being so, its judgment thereon cannot be annulled by means of the writ of certiorari. It must be deemed to be the settled law of this state that the writ of certiorari brings up for review but one question, and that is, whether the inferior tribunal or court exceeded its jurisdiction. It cannot be used to correct errors of law or fact committed by the inferior tribunal within the limits of its jurisdiction. (Central Pac. R. R. Co. v. Placer Co., 46 Cal. 670; Buckley v. Superior Court, 31 Pac. Rep. 8.) Jurisdiction is the power to hear and determine, and does not depend upon the rightfulness of the decision made. The court in this case had the power, and in the regular course of proceeding in the disposition of the case before it was actually called upon, to determine, as a matter of law, whether or not the answer of petitioner was properly filed, and whether he was legally in default in the action; and the fact that the court erred in such decision does not render its judgment void.
Application for writ denied.
Harrison, J., McFarland, J., Sharfstein, J., and Beatty, C. J., concurred.